DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 25, 31, 34, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (US Pub 2009/0024055).

Regarding Claim 24, Nguyen teaches a device for separating and concentrating target particles or molecules from a fibrinogen-containing liquid sample (FIG. 1, a self-contained device 11 for collecting, transporting and analyzing a biological specimen. In this embodiment. Fibrinogen would come from a biological sample), 
the device comprising: 
a container comprising a top end, a closed bottom end and an interior wall (Fig. 1 [0031] The device comprises a first inner tubular vessel or enclosure 12 having an open upper end 13 sealed by a stopper 14 and a bottom end 15. The vessel contains a liquid 
each defining a reservoir portion (liquid solution 16) for receiving the sample; and 
an anchor element ([0031] A fecal sample can be collected by plunging the head 20 into fecal matter of which small volumes will be retained by the indentations 21) configured for nucleating a polymerized fibrin pellet comprising the target particles or molecules trapped therein (the stem as taught by Nguyen is capable of being configured for nucleating a polymerized fibrin pellet comprising the target particles or molecules trapped therein).  

Regarding Claim 25, Nguyen teaches the device of claim 24, wherein the anchor element is in contact with the reservoir portion during operation of the device ([0031] The device comprises a first inner tubular vessel or enclosure 12 having an open upper end 13 sealed by a stopper 14 and a bottom end 15. The vessel contains a liquid solution 16, a specimen collector 17 projects downwardly from and under portion 18 of the stopper and has a shaft 19 which terminates at its tip into a head 20 having a plurality of indentations 21. A fecal sample can be collected by plunging the head 20 into fecal matter of which small volumes will be retained by the indentations 21.).  

Regarding Claim 28, Nguyen teaches the device of claim 24, further comprising a removable closure cap, and wherein the first top end is an open end adapted for receiving the removable closure cap ([0035] The upper opening of the second vessel 22 

Regarding Claim 31, Nguyen teaches the device of claim 24, wherein the anchor element is integrated into the container ([0031] The device comprises a first inner tubular vessel or enclosure 12 having an open upper end 13 sealed by a stopper 14 and a bottom end 15. The vessel contains a liquid solution 16, a specimen collector 17 projects downwardly from and under portion 18 of the stopper and has a shaft 19 which terminates at its tip into a head 20 having a plurality of indentations 21. The stopper is a part of the container since the container is sealed by it and the stopper has the anchor element integrated).  

Regarding Claim 34, Nguyen teaches the device of claim 24, wherein the anchor element has a hook or ring shape (The vessel contains a liquid solution 16, a specimen collector 17 projects downwardly from and under portion 18 of the stopper and has a shaft 19 which terminates at its tip into a head 20 having a plurality of indentations 21. A fecal sample can be collected by plunging the head 20 into fecal matter of which small volumes will be retained by the indentations 21.  Indentations would be a hook as the sample collected gets hooked onto the indentations and can be retrieved).  

Regarding Claim 35, Nguyen teaches the device of claim 24, wherein the volume of the container is between 0.1 to 20 ml (the volume of the container is capable of being between 0.1 to 20 ml. The volume of the container is directed to intended use of the .  

Claims 24, 28, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kessel (US Pub 2013/0109009).

Regarding Claim 24, Kessel teaches a device for separating and concentrating target particles or molecules from a fibrinogen-containing liquid sample ([0054]  FIGS. 1A-1C, one embodiment of a biological sample preparation kit 100), the device comprising: a container comprising a top end, a closed bottom end and an interior wall (container 102), each defining a reservoir portion for receiving the sample (inside of container would receive a liquid or fluid sample and would be a reservoir portion); and an anchor element configured for nucleating a polymerized fibrin pellet comprising the target particles or molecules trapped therein (A probe 110 extends from handle 108 to provide a collector end 112 at a distance from handle 108).

Regarding Claim 28, Kessel teaches the device of claim 24, further comprising a removable closure cap, and wherein the first top end is an open end adapted for receiving the removable closure cap (cap is 104 with opened and closed configurations).

Regarding Claim 29, Kessel teaches the device of claim 28, wherein the anchor element is integrated into the removable closure cap (Fig. 1A [0056] Handle 108 can be 
  
Regarding Claim 30, Kessel teaches the device of claim 28, wherein the removable closure cap comprises an elongated pin element, wherein the anchor element is located at or towards the end of the elongated pin element (Fig. 1A [0054] A probe 110 extends from handle 108 to provide a collector end 112 at a distance from handle 108.).  

Regarding Claim 31, Kessel teaches the device of claim 24, wherein the anchor element is integrated into the container (See Fig. 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US Pub 2009/0024055), in view of Dubrowny (US Pub 2003/0045857).
Regarding Claims 26 and 27, Nguyen teaches the device of claim 24 and is silent to further comprising thrombin or a thrombin-like enzyme and the thrombin or the thrombin- like enzyme is in a lyophilized form.  
Duborowny teaches in the related art of rapid clotting [0077] In one aspect of the present invention, a thrombin coating solution is prepared to have about 2,500 NIH units/ml concentration of thrombin. Thrombin is commercially availably in the form of a powder and the thrombin powder activity in NIH units is determined. (Examiner notes powder would be a lyophilized form.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rapid clotting of a blood sample, as taught by Dubrowny, in [0003]. 

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US Pub 2009/0024055), in view of Motadel (WO 2009/121034).
Regarding Claims 32 and 33, Kessel teaches the device of claim 31 and an anchor element with a pin element extending into the reservoir portion (see teachings of Kessel in Fig. 1A)
Kessel is silent to wherein the anchor element is integrated into the bottom end or interior wall and wherein the bottom end of the container comprises an elongated pin 
Motadel teaches in the related art of a sample preparation device. Referring now to Figs. 3A and 4A, certain embodiments provide laboratory liquid handling tube device 92 and laboratory specimen container device 1 10. Laboratory liquid handling tube device 92 and laboratory specimen container device 1 10 have a body 94, 1 12 and a lid 96, 114. Laboratory liquid handling tube device 92 and laboratory specimen container device 110 also contains an insert 98, 1 16 affixed to an inner surface of the body, wherein the insert 98, 116 comprises voids and wherein the insert 98, 1 16 is constructed from a material that binds to a nucleic acid under nucleic acid binding conditions or insert 98, 116 may alternatively contain a material that binds to a polypeptide under polypeptide binding conditions. Page 25, lines 23-28.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the anchor element and pin in the device of Kessel to be located at the bottom end of the container, as taught by Motadel, in order to allow for liquid handling and sample preparation within the container, in an alternative configuration, as taught by Motadel, on page 2, lines 21-23.

Claims 36, 37, 38, 39, 40, 41, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kessel (US Pub 2013/0109009), in view of Rida (US Pub 2013/0164737).

Claim 36, Kessel teaches (a) providing the device of claim 24 (Kessel teaches the device of claim 24); 
Kessel is silent to a method for separating and concentrating target particles or molecules from a fibrinogen-containing sample, the method comprising:  (b) adding the sample to the container; (c) converting fibrinogen within the sample at least partially into fibrin, thereby nucleating a polymerized fibrin pellet comprising the target particles or molecules trapped therein on the anchor element; and (d) separating the polymerized fibrin pellet from a remainder of the sample.  
Rida teaches in the related art of separating target molecules from a sample. [0045] According to one embodiment of the present invention, a method for separating target molecules or particles from a blood sample comprises: [0046] (a) Trapping the said target molecules or particles in a fibrin network by converting at least partially the fibrinogen contained in the said sample into fibrin to form the fibrin network; [0047] (b) Retracting the said fibrin network to form a fibrin clot; [0048] (c) Separating the said fibrin clot from the surrounding sample medium.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the method steps (b) adding, (c) converting, and (d) separating (as listed above), as taught by Rida, to the use of the device of Kessel, in order to separate target molecules from a fibrinogen containing sample, as taught by Rida, in the Abstract.

Regarding Claim 37, modified Kessel teaches the method of claim 36, wherein the device further comprises a removable closure cap comprising the anchor element 


Regarding Claim 38, modified Kessel teaches the method of claim 36, wherein the anchor element is integrated into the container, and the separation step (d) comprises decanting a portion of the sample from the container (Rida teaches in [0014] As the pellet will be formed, the surrounding blood sample can be decanted leading to separation of the targets trapped within this small pellet.).  

Regarding Claim 39, modified Kessel teaches the method of claim 36, wherein the method further comprises a recovery step comprising resuspending the polymerized fibrin pellet in a liquid medium that allows lysis of the polymerized fibrin pellet, thereby 

Regarding Claim 40, modified Kessel teaches method of claim 39, wherein the device further comprises a removable closure cap comprising the anchor element integrated therein, and the recovery step comprises immersing the removable closure cap in a resuspension container containing a resuspending liquid medium (Rida teaches [0072] After the pellet formation and target separation, in a preferred embodiment the fibrin clot or pellet can be suspended in a controlled buffered solution followed by disturbing (i.e. lysis) the clot to recover the separated target(s) from the fibrin clot. Examiner notes the solution or liquid sample in the container can be changed to a resuspending liquid medium making the original container a resuspension container.)

Regarding Claim 41, modified Kessel teaches the method of claim 39, wherein the anchor element is integrated into the container, and the recovery step comprises adding a resuspending liquid medium to the container (Rida teaches [0072] After the pellet formation and target separation, in a preferred embodiment the fibrin clot or pellet can be suspended in a controlled buffered solution followed by disturbing (i.e. lysis) the clot to recover the separated target(s) from the fibrin clot. A typical example of a controlled buffer is a hypotonic buffer, buffer containing detergents in combination with 

Regarding Claim 42, modified Kessel teaches the method of claim 36, wherein a size of the polymerized fibrin pellet is at most 1/10 of an initial volume of the sample (Rida teaches [0081] The so disclosed device for sample collection will in operation lead to the formation of a small fibrin clot in which target particles or molecules are trapped. The concentration factor or rate is practically determined by the clot size. Therefore, the device composition and design so that it will result to the formation of a clot with a size that is at least 1/3 of the initial sample size and preferably the clot size is at least 1/10 of the initial sample volume.).  

Regarding Claim 43, modified Kessel teaches the method of claim 36, wherein the target molecules or particles comprise bacteria, virus, yeast, cells, proteins, peptides or nucleic acids (Rida teaches [0018] In one embodiment, the separation according to the invention is obtained by size selection by trapping the said target particle. In this trapping process, the size of the fibrin network pore is therefore particularly critical. The smaller pore size will indeed lead to a more efficient trapping of small infectious microorganisms like E. coli (2 .mu.m) or Chlamydia (0.3 .mu.m) or even viruses.).

Response to Arguments
Applicant's arguments on pages 6-9 filed 12/1/21 have been fully considered but they are not persuasive. 

First, Applicant argues on page 6 that Nguyen does not disclose explicitly or inherently an anchor element configured for nucleating a polymerized fibrin pellet. Nguyen is entirely devoid of any mention of fibrin or fibrinogen. 
In response, Examiner notes Applicant does not disclose any particular features in claim 24 of the anchor element that would allow it to attach to a sample of fibrin or fibrinogen. What precludes fibrin or fibrinogen from being collecting on the anchor element as taught by Nguyen? Even if a small amount sticks to or is lifted onto the anchor element, then the anchor element would meet the limitation of “configured to”. The limitation “configured to” is intended use or functional language. See MPEP 2173.05 and 2114 regarding functional language. Is there a particular reagent used for nucleating? What entails nucleating? The only positively recited structure in claim 24 (independent claim) is an anchor element. Applicant may specify additional structure or configuration of the anchor element.

Second, Applicant argues on page 7 that Kessel only discloses that the probe needs to be suitable for collecting a biological sample such as a fecal sample and does not disclose fibrin or fibrinogen at all.
In response, Examiner notes “fibrin” or “fibrinogen” is not recited or required and is merely an intended use of the device. See MPEP 2173.05 and 2114. Applicant does not disclose any particular features in claim 1 of the anchor element that would allow it to attach to a sample of fibrin or fibrinogen. What precludes fibrin or fibrinogen from being collecting on the anchor element as taught by Kessel? Even if a small amount 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798